Name: Council Directive 72/444/EEC of 26 December 1972 making an eighth amendment to the Directive on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: food technology;  health;  foodstuff
 Date Published: 1972-12-31

 Avis juridique important|31972L0444Council Directive 72/444/EEC of 26 December 1972 making an eighth amendment to the Directive on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption Official Journal L 298 , 31/12/1972 P. 0048 - 0048 Finnish special edition: Chapter 13 Volume 2 P. 0166 Danish special edition: Series I Chapter 1972(31.12)L298 P. 0020 Swedish special edition: Chapter 13 Volume 2 P. 0166 English special edition: Series I Chapter 1972(30-31.12) P. 0075 Greek special edition: Chapter 03 Volume 8 P. 0228 Spanish special edition: Chapter 13 Volume 2 P. 0180 Portuguese special edition Chapter 13 Volume 2 P. 0180 COUNCIL DIRECTIVE of 26 December 1972 making an eighth amendment to the Directive on the approximation of the laws of the Member States concerning the preservatives authorised for use in foodstuffs intended for human consumption (72/444/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Whereas, under Article 5 (a) and Article 11 (2) of the Council Directive of 5 November 1963 1 on the approximation of the laws of the Member States concerning the preservatives authorised for use in foodstuffs intended for human consumption as last amended by the Council Directive of 20 December 1971 2, the Member States must prohibit the use of certain preservatives and the prohibition must take effect on 1 January 1973; Whereas the Commission will shortly submit a proposal for a Directive relating to the authorisation of the use throughout the Community among these preservatives of formic acid and its salts, of hexamethylenetetramine and of boric acid and its salts ; whereas a decision cannot however be taken before 1 January 1973 and it is therefore necessary, in the case of these preservatives, to defer the application of the prohibition for a further year; HAS ADOPTED THIS REGULATION: Article 1 Article 11 (2) of the Council Directive of 5 November 1963 is amended by deleting the second sentence and substituting therefor the following: "However, in the case of formic acid and its salts, boric acid and its salts and hexamethylenetetramine, application of the amended laws may be deferred until 1 January 1974." Article 2 This Directive is addressed to the Member States. Done at Brussels, 26 December 1972. For the Council The President T. WESTERTERP 1OJ No 12, 27.1.1964, p. 161/64. 2OJ No L 2, 4.1.1972, p. 22.